DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is depending on itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-10, 12, 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over McWhinnie et al. (US Patent Application Publication No. 2009/0199113) in view of Ponce de Leon (US Patent Application Publication 2008/0195452).
	Regarding claim 1, McWhinnie discloses a system for sharing and analyzing a plurality of workstreams’ data for project portfolio management (PPM) over a network, comprising [(McWhinnie e.g. Figs. 2 and 3, a computer system comprising a project management application [0093]. A graphical user interface (GUI) generated by the project management application for use in project management (Abstract and [0093]). A method of creating a representation of user information received via a graphical user interface (GUI) and displayed as corresponding graphical components [0090].
a) a workstream module [see paras 0013, 0015; GANTT charts and plans]; b) a display module [see paras 0145; page display module (142), presentation module (144)]; and c) a graphical user interface (GUI) module in communication with the workstream module and the display module, providing a GUI to allow user-access to said workstream module [see paras 0146, 0167]; , said GUI module comprises a central processing module (CPM) including at least one processor and a non- volatile memory storage device storing thereon a processor-readable media with a set of executable instructions configured, when executed to cause the at least one processor, using the display to simultaneously display [see paras 0141, 0161 and figure 7; The project management application 16 comprises a plurality of sets of page display modules, and presentation modules. Each set comprises one page display module 142 and one presentation module, which collectively are associated with a respective view module . The function of the page display module to render the page to the screen of the GUI. It comprises several data viewer objects 146 which each represent different parts of the GUI. For example, for an Activity Group detail module 112, the page display module 142 would comprise data view objects 146 for each of the project header 44, the expanded timeline section 192 and for an event list section]; however, McWhinnie  fails to explicitly teach a plurality of actionable project icons, each actionable project icon associated with a project in the project portfolio; a plurality of actionable milestone icons for each of the plurality of projects, wherein each actionable milestone icon is associated with a milestone of the associated project; and a progress indicator for each of the plurality of projects.
Pond de Leon discloses a plurality of actionable project icons, each actionable project icon associated with a project in the project portfolio [see pars 0155 and figure 3; Project Planner first define Time-Scaled Calendar 200 preferably by using Schedule Attributes dialog box and Holiday Definition dialog box. Once Time-Scaled Calendar established, Project Planner identify/define any number of tasks preferably in one of two ways. Project Planner 102 open Activity Properties dialog box , to complete the information necessary to place Activity on Time-Scaled Project Calendar, Project Planner place Activity on Time-Scaled Calendar by clicking Activity icon Button on tool bar]; a plurality of actionable milestone icons for each of the plurality of projects, wherein each actionable milestone icon is associated with a milestone of the associated project [see paras 0156 and figure 2A-2C; Link between Activity  and milestone, when milestone3, representing a milestone Deadline, are defined. Preferably, Project Planner add hyperlinks to other documents or other information sources such as web sites using Information Object Properties dialog and the hypertext link is then displayed as Information Object. Project Planner by selecting Horizontal Divider icon   and completing the Horizontal Divider Line Properties dialog box]; and a progress indicator for each of the plurality of projects [see paras 0177; activities are added, deleted and/or repositioned on Time-Scaled Calendar. Enabling such a comprehensive overview within Interactive Graphics-Based Planning System assists Project Planner in selecting the order in which activities should be revised to optimize the project. Interactive Graphics-Based Planning System allows the evolving plan to be accelerated or relaxed, to adhere to deadlines or to improve project pace at the same time activities are positioned and interconnected on Time-Scaled Calendar. 
	It would have been obvious to one of an ordinary skill in the art, having the teachings of McWhinnie and Ponce de Leon before the affective filing date of the claimed invention to modify, the GUI for use in project management of McWhinnie to include an interactive graphic-based planning system, as taught by Ponce de Leon, with a reasonable expectation of success  to providing a system for project planning and scheduling which supports simplified, interactive, graphics-based project planning and scheduling using new planning concepts, new scheduling concepts and new graphics-based software systems and to simultaneously plan and schedule a project including establishing appropriate relationship links between activities, to as tasks, and between activities and milestones [see paras 0155-0156]. 
	Regarding claim 6, Ponce de Leon discloses wherein the set of deliverables are configured to float within time boundaries defined by the associated task container [see paras 0010, 0024; a system to enable time-scaled calendar planning and representation of activities, logic ties and milestones, with and without deadlines, together with immediate feedback on the respective positioning (i.e., dates), durations and floats as bound by the planning information].
	Regarding claim 7, McWhinnie discloses wherein the set of executable instructions configured, when executed to cause the at least one processor, to perform the steps of: 
a) using machine learning analyzing at least one of: critical clusters of task containers, and critical risks of critical clusters [see paras 0137, 0138;  the Risk Management module 122 comprises a list in which to capture information about risks that affect the project and the actions/contingency plans the project team have for dealing with them. The Stakeholder Management module 124 comprises a list in which to highlight the key stakeholders and their concerns and perspectives on the project. The Project Workload and Team Availability module 126 provides a means to allocate available resources to Activity Groups, allocate workload ; and b) displaying the at least one of: the critical clusters, and the critical risks [see paras 0255; each of the alternative presentation configurations interlace relatively low-level information into the high-level timeline view module, for example interlaced information may include: Activity Group milestones, meetings, milestones 64 and meetings 60 together, Activity Group objectives, critical questions, deliverables, success metrics, budget and comments].
	Regarding claim 8, McWhinnie discloses further comprising a workflow management module in communication with the GUI module, the workflow management module comprising a workflow database with data associated with at least one of: the milestones, the task containers, and the deliverables [see paras 0313, 0319 and figure 3; some specific tasks around project setup (the first Activity Group in the plan), and go into the Activity Group detail module to detail these tasks and The Multiple Information Level Configurable GUI function. When the manager worked in the Activity Group Detail module, this allowed him/her to add the detailed tasks for Project Setup in this module and keep them separate from the higher level information in the timeline module; which provides an infrastructure for the set-up, performance and monitoring of a defined sequence of tasks].
	Regarding claim 9, McWhinnie discloses wherein the set of executable instructions configured, when executed to cause the at least one processor, to perform the steps of: using the CPM, synchronizing each of: the milestones, the task containers, and the deliverables with workflow database display [see paras 0319, 0323; 0327; the Multiple Information Level Configurable GUI function. When the manager worked in the Activity Group Detail module, this allowed him/her to add the detailed tasks for Project Setup in this module and keep them separate from the higher level information in the timeline module].
	Regarding claim 10, Ponce de Leon discloses wherein the set of executable instructions configured, when executed to cause the at least one processor, using the display module, to display an inter-dependency indicator between or among projects’ milestones [see figures 2A-2C].
	Regarding claim 12, McWhinnie discloses an article of manufacture comprising a non-transitory memory storage device having a computer readable medium (CRM) therein for project portfolio management, the CRM comprising a set of executable instructions configured to, when executed by at least one processor, cause the at least one processor to perform the steps of comprising [(McWhinnie e.g. Figs. 2 and 3, a computer system comprising a project management application [0093]. A graphical user interface (GUI) generated by the project management application for use in project management [0093]). A method of creating a representation of user information received via a graphical user interface (GUI) and displayed as corresponding graphical components [0090]:
a) obtaining from a user a plurality of projects data associated with a project portfolio ; [see paras 0013, 0015 and figure 1; GANTT charts and plans];
b) obtaining from the user a plurality of workstreams data associated with each project in the project portfolio [see paras 0121 and figure 3; the project management application generates the GUI  which comprises a toolbar, a toolbox  which contains graphical representations of different elements to be used in the GUI, a view selector presenting different view icons for enabling user selection of one of several different GUI views, a header format controller button, a body format controller button, shortcut buttons, a legend and a page delimiter]; 
c) obtaining from the user a plurality of milestone for each of the plurality of projects [see paras 0131 and figure 6; represent the information about the project in a hierarchical manner starting from the project objectives, deliverables and success metrics, and working down to an overview of certain top-level events such as Key Meetings, milestones and Activity Groups];
d) obtaining from the user a progress indicator for each of the plurality of projects [see paras 0138; The Status Reporting module provides an easy way to generate status reports reflecting the project's position and performance at different points in time. The Meeting module and its related Meeting Agenda/Meeting Minutes module allow the user to create agendas and minutes for project meetings and capture them, and any resulting actions within the project file thereby helping keep the project plan up-to-date. The Issue Log module provides a place for listing, managing and reporting on issues that may arise on the project, for example allowing the user to describe the issue, its potential impact and any actions planned to resolve the issue];
e) storing the plurality of projects, the plurality of workstreams and the plurality of milestones on the non-transitory memory storage device [see paras 0158 and figure 8]; however, McWhinnie fails to explicitly teach f) using a graphical user interface (GUI) module in communication with a workstream module and a display module included with the article of manufacture, generating and simultaneously displaying a plurality of actionable project icons, each actionable project icon associated with a project in the project portfolio, a plurality of actionable milestone icons for each of the plurality of projects, wherein each actionable milestone icon is associated with a milestone of the associated project, and a progress indicator for each of the plurality of projects.
	Ponce de Leon discloses f) using a graphical user interface (GUI) module in communication with a workstream module and a display module included with the article of manufacture, generating and simultaneously displaying a plurality of actionable project icons [see paras 0156 and figure 2A-2C; Link between Activity and milestone, when milestone3, representing a milestone Deadline, are defined. Preferably, Project Planner add hyperlinks to other documents or other information sources such as web sites using Information Object Properties dialog and the hypertext link is then displayed as Information Object. Project Planner  by selecting Horizontal Divider icon  and completing the Horizontal Divider Line Properties dialog box]; each actionable project icon associated with a project in the project portfolio, a plurality of actionable milestone icons for each of the plurality of projects, wherein each actionable milestone icon is associated with a milestone of the associated project, and a progress indicator for each of the plurality of projects [see paras 0177, 0193 and figures 2A; 15; These graphical objects include activities; logic ties/links; at least two types of milestones; embedded nodes (through which start-to-start, finish-to-finish, start-to-finish logic  modeled); link arrows denoting direction; calendar graphics, including non-working day lines; textboxes; and information objects and these objects allow the user to simultaneously create project plans and schedules intuitively, simply and efficiently. In contrast to conventional CPM (critical path method) software systems, where the graphical display is a post processor of data stored in a separate database structure.]
It would have been obvious to one of an ordinary skill in the art, having the teachings of McWhinnie and Ponce de Leon before the affective filing date of the claimed invention to modify, the GUI for use in project management of McWhinnie to include an interactive graphic-based planning system, as taught by Ponce de Leon, with a reasonable expectation of success  to providing a system for project planning and scheduling which supports simplified, interactive, graphics-based project planning and scheduling using new planning concepts, new scheduling concepts and new graphics-based software systems and to simultaneously plan and schedule a project including establishing appropriate relationship links between activities, to as tasks, and between activities and milestones [see paras 0155-0156]. 
	Regarding claim 17, McWhinnie discloses wherein the set of executable instructions configured, when executed to cause the at least one processor, to perform the steps of: a) using machine learning analyzing at least one of: critical clusters of task containers, and critical risks of critical clusters [see paras 0137, 0138;  The Risk Management module comprises a list in which to capture information about risk that affect the project and the actions/contingency plans the project team have for dealing with them. The Stakeholder Management module comprises a list in which to highlight the key stakeholders and their concerns and perspectives on the project. The Project Workload and Team Availability module provides a means to allocate available resources to Activity Groups, allocate workload ; and b) displaying the at least one of: the critical clusters, and the critical risks [see paras 0255; each of the alternative presentation configurations interlace relatively low-level information into the high-level timeline view module, for example interlaced information may include: Activity Group milestones 64, meetings 60, milestones 64 and meetings 60 together, Activity Group objectives, critical questions, deliverables, success metrics, budget and comments].
Regarding claim 18, McWhinnie discloses wherein the set of executable instructions configured, when executed to cause the at least one processor, to perform the steps of: using the CPM, synchronizing each of: the milestones, the task containers, and the deliverables with workflow database display [see paras 0319, 0323; 0327; the Multiple Information Level Configurable GUI function. When the manager worked in the Activity Group Detail module, this allowed him/her to add the detailed tasks for Project Setup in this module and keep them separate from the higher level information in the timeline module].
	Regarding claim 19, Ponce de Leon discloses wherein the set of executable instructions configured, when executed to cause the at least one processor, using the display module, to display an inter-dependency indicator between or among projects’ milestones [see figures 2A-2C].
Regarding claim 21, McWhinnie discloses further comprising a workflow management module in communication with the GUI module, the workflow management module comprising a workflow database with data associated with at least one of: the milestones, the task containers, and the deliverables [see paras 0313, 0319 and figure 3(i); some specific tasks around project setup (the first Activity Group in the plan), and go into the Activity Group detail module to detail these tasks and The Multiple Information Level Configurable GUI function. When the manager worked in the Activity Group Detail module, this allowed him/her to add the detailed tasks for Project Setup in this module and keep them separate from the higher level information in the timeline module; which provides an infrastructure for the set-up, performance and monitoring of a defined sequence of tasks].
Regarding claim 22, Ponce de Leon discloses, whereby in the step of generating and displaying a set of deliverables, the set of executable instructions configured, when executed to cause the at least one processor, using the GUI module and the display module, to perform the steps of: a) determining the slack of each deliverable relative to at least one of: a start date, and a finish of the task container’s timeline [see paras 0068; planning method notation, which symbolically denotes an event intermediate of the start and finish nodes of an activity, through which the activity is connected to the start or finish node or an embedded node of a successor activity or to a milestone deadline; and
b) displaying the set of deliverables as floating within the task container [see paras 0154, 0165 and figures 2A-2C]. 
Allowable Subject Matter
Claims 2-5, 11, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Black et al. (US Patent Application Publication No. 2014/0006938) discloses the method includes providing a set of event data to form a database, the data relating to events that constrained, summarized, or led up to some of the events. Then presenting the database graphically to allow user selection and editing of the Event data in the database to create a set of Events to be presented in an animated manner, and then assigning properties to the manner of presentation of the set of Events to be presented in an animated manner to create a movie. 
	Vering et al. (US Patent No. 7222369) discloses  a method includes storing a plurality of role data entries on a storage device coupled to a computer system, each role data entry corresponding to an assigned role of at least one of a plurality of individuals, each role corresponding to an enterprise with which the individual is associated and corresponding to a set of resources accessible through the computer system, receiving at the computer a resource request from one of the individuals, determining whether the requested resource is included in the set of accessible resources corresponding to the assigned role of the requesting individual, and selectively permitting access to the requested resource if the resource is determined to be in the set of resources corresponding to the assigned role of the requesting individual.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171